■LawreNCE, Judge:
When this appeal for reappraisement was. called for hearing, the Government moved to dismiss the appeal on the-ground that it was untimely, which motion was taken under advisement and the case ordered submitted.
It appears from the record that when appraisement of the involved merchandise was made the appraised value exceeded the entered value,. *496and in compliance with section 501 of tbe Tariff Act of 1930 (19 U. S. C. § 1501), as amended by tbe Customs Administrative Act of 1938, tbe collector of customs gave written notice of that fact to tbe consignee (plaintiff herein) under date of August 11, 1947. Appeal for a reappraisement was not filed witb tbe collector’s office until September 11, 1947, 31 days after written notice of appraisement.
Section 501, as amended, supra, provides that—
* * * The decision of the appraiser shall be final and conclusive upon all parties unless a written appeal for a reappraisement is * * * filed by the consignee or his agent with the collector within thirty days after the date of personal delivery, or if mailed the date of mailing of written notice of appraisement to the consignee, his agent, or his attorney. * * *
Inasmuch as tbe provisions of tbe statute have not been complied witb, tbe Government’s motion to dismiss tbe appeal on tbe ground it was untimely is granted.
Judgment will be entered accordingly.